This bill was filed by appellant seeking relief by way of a decree in the nature of a decree for the specific performance of a contract by which appellee agreed to convey the property in dispute upon the completion of payments distributed over a considerable period. The original contract was dated August 12, 1915. The parties entered into a substituted or renewal contract August 12, 1918. Stipulated payments were denominated rents in both papers, but, looking through form to substance, it is apparent that the contract was for the sale of the property, with proviso that in the event of appellant's failure to pay any one of the installments as scheduled appellee should have the right, without notice or prior demand, to re-enter and annul the lease so-called, whereupon installments paid should go as rent. That some payments were not made is not denied. But appellant claims a waiver, and the question thus presented has had attentive consideration. On February 17, 1920, appellant executed a paper writing in words and figures as follows:
"To Whom It may Concern: This to certify I have this day sold my contract to N. B. Smith. Feb. 17, 1920. [Signed] W. W. Adams. Witness: B. K. Haywood."
And afterwards appellee negotiated a sale of the property to the defendant Rosser for a sum which would have realized to him a large profit on the property, which appellant had greatly improved during the admitted life of the contract. Appellee's contention is that a few days previously he had notified appellant by mail of his (appellee's) declaration of forfeiture, while appellant insists that the writing he signed on that occasion was intended by him merely as authority to appellee to sell his interest in the property for their joint benefit, appellee to have first the balance due to him, the rest to go to appellant — to confer upon appellee freedom of action to that end. Appellant denies receipt of the alleged notice of forfeiture, of which appellee kept no copy — at least none is offered in evidence. At the interview of February 17, 1920, there were present the contending parties to this cause — Rosser, who purchased from appellee, is a party, but makes no contention, calling only for strict proof — and B. K. Haywood, appellee's stenographer, who testifies, in agreement with him, that the notice was mailed and the agreement executed as noted above. Noting that the paper writing in question, as a deed of conveyance, lacks the support of a consideration, recited, paid, or agreed upon, that it does not purport to confirm the forfeiture alleged, but in form tends to corroborate appellant's version as to the intent of what was then and there done, the court is of opinion that previously existing causes of forfeiture had been waived — this on undisputed facts — and that appellant did not on that occasion intend to acknowledge a cause of forfeiture or otherwise dispose of his interest in the property; in short, that appellant is entitled to the relief prayed.
It is true that on the date referred to various municipal assessments upon the property for local improvements were due, and the payment of such assessments, according to the face of the renewal contract, which, as legally interpreted, now defines the rights of the parties, was made one of the conditions upon which appellant was to have a conveyance. Two of them, however. the two levied by the town of Graymont prior to its absorption by the city of Birmingham, were due at the date of the renewal agreement, but had not been insisted upon to the extent of proceedings for their collection, so that, as to them, time was not of the essence of appellant's obligation, and delay in payment of them could not be made the cause of peremptory forfeiture of the right to pay such as, according to his testimony, appellant sought when he went to appellee's office February 17, 1920. As for the assessment by the city of Birmingham for sanitary water-closet, it was not within the strict terms of the contract, which provided that appellant should pay "all taxes * * * and all assessments for street and sidewalk improvements," and after this assessment had been made final appellee entered into an agreement with appellant by which the former was to take charge of the property and lease it for the latter's benefit, agreeing to devote collections to the liquidation of appellant's indebtedness, after reserving to himself a percentage as a commission for his services in that behalf, all of which was done, and for aught appellant knew was in process of doing, at the time of the alleged forfeiture, thereby waiving as cause of forfeiture appellant's failure to pay this assessment when due, and vesting in appellant rights in respect thereto similar to those which affected the failure to pay the Graymont assessments.
The same consideration must, we think, work a waiver as to appellant's failure to pay on the nail certain amounts due to appellee under the renewal agreement, and as to one of them appellant is entitled to the further consideration that it was overdue by only a few days, whereas the contract provided that, after the lapse of a year — the contract being then in its second year — appellant should not suffer a forfeiture unless and until he was in arrears for as much as three months. In fine, the whole course of dealing between the parties, prior to the date of the alleged forfeiture, was calculated to impress appellant with the idea that no forfeiture would be declared on account of delay in payments. This conclusion rests upon practically undisputed testimony. In these circumstances appellant had the right *Page 500 
on the date in question, as for anything that had previously occurred, to treat the contract as a subsisting contract of purchase; appellee standing in the relation, substantially, of a mortgagee. Eason v. Roe, 185 Ala. 71, 64 So. 55; Rose v. Woods (Ala. Sup.) 39 So. 581.
The decree will be reversed, and the cause remanded for a decree adjudging the rights of the parties in accordance herewith and ordering a decree of reference to ascertain the amount due from appellant to appellee under their contract. The rights of the defendant Rosser have not been adjudicated. She will be afforded an opportunity to plead as she may be advised.
Reversed and remanded.
ANDERSON, C. J., and GARDNER and MILLER, JJ., concur.